Title: To John Adams from Richard Rush, 20 April 1814
From: Rush, Richard
To: Adams, John


				
					Dear sir.
					Washington April 20. 1814.
				
				After having read, for a fifth time, the elegant letter of Mr. J. Q. Adams, I return it with renewed thanks; and as in the postscript to  your favor of the 6th instant I think I recognise the hand writing of Mrs Adams, I must beg my respectful compliments and thanks to her also, to whom I feel indebted in part for the pleasure and benefit of perusing the letter in question. And next, sir, for the dream, the dream. I am all impatience for the dream.How will the repeal of the restrictive system be received in New England? Mr Gray, we have understood, was against it. This  manacle upon the right of the citizen to do as he pleases being removed, and encouragement being given to a navy to as great an extent as is, perhaps, at this moment, safe or practicable, what other essential point is now left for real American patriots to differ about, whether they live in New England or Virginia? I speak not of those who are determined to defend Britain under all circumstances, and who denounce this war as unprovoked and wicked; but of the Mass of sober intelligent and virtuous citizens. The secretary of the treasury is in good hope about his loan, and should the war continue the opening of commerce, notwithstanding the belligerent pressure upon it, cannot fail to come greatly in aid of our finances. Our newspapers have lately been saying something about an armistice. There is foundation for their statements, so far as the pendency of a correspondence upon the subject is concerned. The first hint of it came from Sir George Prevost, as we say here, though not in the shape of an official proposal. Sir George denies this; but at all events the parties are brought together, and a correspondence is going on. How it may end is still uncertain. None will be concluded unless Sir George’s Powers extend to the coast and Atlantic waters within  our jurisdiction.But, sir, after being beaten and disgraced for two years on land by that little colony on our north, ought we to wish for an armistice until further opportunity is afforded us to settle the account? I have my doubts. Would it not be better to be beaten still more into discipline and good generalship, and then in our turn beat them? It seems to me that in your revolutionary day, as times grew more gloomy you all became more inflexible and chivalric, until the glorious issue at last arrived. This is a great example that your sons should not forget. To conclude, sir, if Mr J. Adams besides being engaged in making a treaty for us as you did, would obtain for us beforehand as opportune a loan as your did, it would add to the value of his services, and go nearer towards putting the similitude upon all fours. Though much would be left for him to do after that. I am, with my constant devotion / and respect,
				
					R. Rush
				
				
			